  Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 1 of 23 PageID# 142




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


MIGUELINA S.,'

                       Plaintiff,

                                                               Civil No. 3:19-cv-465-HEH


ANDREW M. SAUL,2
Commissioner of Social Security,

                       Defendant.



                                 MEMORANDUM OPINION
                            (Cross-Motions for Summary Judgment)

        On November 19, 2015, Miguelina S.("Plaintiff) applied for Social Security

Disability Benefits("DIB")and Supplemental Security Income ("SSI") under the Social

Security Act("Act"), alleging disability from degenerative joint disease of her left knee

and degenerative disc disease of her lumbar spine, with an alleged onset date of August

14, 2015. The Social Security Administration ("SSA")denied Plaintiffs claims on

March 9, 2016. Thereafter, an Administrative Law Judge("ALJ") held a hearing on

April 18, 2018, and denied Plaintiffs claims in a written decision on June 19, 2018,

concluding that Plaintiff did not qualify as disabled under the Act because Plaintiff is able


' The Committee on Court Administration and Case Management of the Judicial Conference of
the United States has recommended that, due to the significant privacy concerns in social
security cases, federal courts should refer to claimants by only their first names and last initials.

^ On June 4, 2019,the United States Senate confirmed Andrew M. Saul to a six (6) year term as
the Commissioner of Social Security. Accordingly, Commissioner Saul will be named as the
defendant in this matter.
  Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 2 of 23 PageID# 143




to perform her past work as a molding machine operator and is capable of making a

successful adjustment to other work that exists in significant numbers in the national

economy. The Appeals Council denied Plaintiffs request for review on April 25, 2019,

rendering the ALJ's decision the final decision of the Commissioner subject to review by

this Court.^

       Plaintiff now seeks judicial review of the ALJ's decision pursuant to 42 U.S.C.

§ 405(g), arguing that the ALJ erred in (1) assigning non-controlling weight to the

opinions ofPlaintiffs treating physicians, Edward M. Yambo, M.D., and Jeff Lawrence,

PA-C;(2)failing to properly evaluate Plaintiffs subjective complaints; and (3)failing to

conduct a function-by-function analysis in determining Plaintiffs residual functional

capacity ("RFC"). (PL's Mem. Supp. Mot. Summ. J. [hereinafter PL's Mem.] at 8-21,

ECF No. 16.) This matter now comes before the Court on the parties' cross-motions for

summary judgment, rendering the matter ripe for review."^ For the reasons that follow.

Plaintiffs Motion for Summary Judgment will be denied(ECF No. 14), Defendant's




^ The administrative record in this case remains filed under seal, pursuant to E.D. Va. Loc. R. 5
and 7(C). In accordance with these Rules, the Court will endeavor to exclude any personal
identifiers such as Plaintiffs social security number, the names of any minor children, dates of
birth (except for year of birth), and any financial account numbers from its consideration of
Plaintiffs arguments, and will further restrict its discussion of Plaintiffs medical information to
only the extent necessary to properly analyze the case.

  Plaintiff also filed a Motion to Remand on October 2, 2019(ECF No. 15). Because the Motion
to Remand is substantively duplicative of Plaintiffs Motion for Summary Judgment, the Court
will address only the merits of the cross-motions for Summary Judgment and will accordingly
deny as moot Plaintiffs Motion to Remand. The Court will dispense with oral argument because
the facts and legal contentions are fully developed, and argument would not aid this Court in its
decisional process. See E.D. Va. Local Civ. R. 7(J).
  Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 3 of 23 PageID# 144




Motion for Summary Judgment will be granted(ECF No. 17), and the final decision of

the Commissioner will be affirmed.

                             1.   STANDARD OF REVIEW


      In reviewing the Commissioner's decision to deny benefits, a court "will affirm

the Social Security Administration's disability determination 'when an ALJ has applied

correct legal standards and the ALJ's factual findings are supported by substantial

evidence.'" Mascio v. Colvin, 780 F.3d 632, 634(4th Cir. 2015)(quoting Bird v.

Comm V ofSoc, Sec. Admin., 699 F.3d 337, 340(4th Cir. 2012)). Substantial evidence

requires more than a scintilla but less than a preponderance, and includes the kind of

relevant evidence that a reasonable mind could accept as adequate to support a

conclusion. Hancock v. Astrue, 667 F.3d 470,472(4th Cir. 2012); Craig v. Chater, 76

F.3d 585, 589(4th Cir. 1996). Indeed,"the substantial evidence standard 'presupposes .

. a zone of choice within which the decision makers can go either way, without

interference by the courts. An administrative decision is not subject to reversal merely

because substantial evidence would have supported an opposite decision.'" Dunn v.

Colvin,607 F. App'x 264, 274(4th Cir. 2015)(unpublished)(quoting Clarke v. Bowen,

843 F.2d 271, 272-73 (8th Cir. 1988)).

       To determine whether substantial evidence exists, the court must examine the

record as a whole, but may not "undertake to re-weigh conflicting evidence, make

credibility determinations, or substitute [its]judgment for that of the [ALJ]." Hancock,

667 F.3d at 472(quoting Johnson v. Barnhart, 434 F.3d 650,653(4th Cir. 2005)). In

considering the decision of the Commissioner based on the record as a whole, the court

                                             3
  Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 4 of 23 PageID# 145




must "take into account whatever in the record fairly detracts from its weight." Breeden

V. Weinberger,493 F.2d 1002, 1007(4th Cir. 1974)(quoting Universal Camera Corp. v.

N.LR.B., 340 U.S. 474,488 (1951)). The Commissioner's findings as to any fact, if

substantial evidence in the record supports the findings, bind the reviewing court to

affirm regardless of whether the court disagrees with such findings. Hancock,661 F.3d

at 477. If substantial evidence in the record does not support the ALJ's determination, or

if the ALJ has made an error of law, the court must reverse the decision. Coffman v.

Bowen, 829 F.2d 514, 517(4th Cir. 1987).

       The Social Security Administration regulations set forth a five-step process that

the agency employs to determine whether disability exists. 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4); see Mascio, 780 F.3d at 634-35 (describing the ALJ's five-step sequential

evaluation). To summarize, at step one, the ALJ looks at the claimant's current work

activity. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). At step two, the ALJ asks whether the

claimant's medical impairments meet the regulations' severity and duration requirements.

§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). Step three requires the ALJ to determine

whether the medical impairments meet or equal an impairment listed in the regulations.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). Between steps three and four, the ALJ must

assess the claimant's RPC,accounting for the most that the claimant can do despite her

physical and mental limitations. §§ 404.1545(a), 416.945(a). At step four, the ALJ

assesses whether the claimant can perform her past work given her RFC.

§§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). Finally, at step five, the ALJ determines
  Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 5 of 23 PageID# 146




whether the claimant can perform any work existing in the national economy.

§§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

                              11.   THE ALJ'S DECISION


       On April 18,2018, the ALJ held a hearing during which Plaintiff, represented by

counsel, and a vocational expert("VE")testified. (R. at 100-24.) On June 19, 2018, the

ALJ issued a written opinion, finding that Plaintiff did not qualify as disabled under the

Act. (R. at 84-95.)

       The ALJ followed the five-step evaluation process established by the Act in

analyzing Plaintiffs disability claim. (R. at 84-95.) At step one, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since August 14, 2015, which was

Plaintiffs alleged onset date. (R. at 87.) At step two, the ALJ found that Plaintiff

suffered from degenerative joint disease of the left knee and degenerative disc disease of

the lumbar spine. (R. at 87.) At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically equaled the severity of

one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 88.)

       In assessing Plaintiffs RFC,the ALJ found that Plaintiff could perform light

work, except she could frequently balance, stoop, kneel, crouch, crawl, and climb ramps,

stairs, ladders, ropes, and scaffolds. (R. at 89.) The ALJ further found that Plaintiff was

able to drive, prepare meals, wash dishes, vacuum, and grocery shop with assistance, but

that she could not mop and spends most of her day lying down. (R. at 89.) At step four,

the ALJ found that Plaintiff was capable of performing her past relevant work as a

molding machine operator. (R. at 92, 94.) At step five, the ALJ determined that Plaintiff

                                             5
  Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 6 of 23 PageID# 147




is capable of making a successful adjustment to other jobs existing in significant numbers

in the national economy, such as a parking lot attendant and a cleaner. (R. at 94.)

Therefore, Plaintiff did not qualify as disabled under the Act. (R. at 95.)

                                    III.   ANALYSIS


A. The ALJ provided sufficient reasons for affording Dr. Yambo's and PA-C
Lawrence's opinions little weight.

       Plaintiff argues that the ALJ erred in discounting Dr. Yambo's and PA-C

Lawrence's opinions. (PL's Mem. at 8-14.) Specifically, Plaintiff argues that, had the

ALJ conducted a proper evaluation of the treating and examining source opinions, the

ALJ would have found greater limitations, which would have precluded the performance

of substantial gainful activity. {Id. at 14.) Defendant responds that the ALJ reasonably

assigned the opinions little weight and that substantial evidence supports the ALJ's

evaluation of the medical and other evidence, supporting his non-disability finding.

(Def.'s Mem. Supp. Mot. Summ. J. [hereinafter Def.'s Mem.] at 21-22,EOF No. 18.)

       During the sequential analysis, when the ALJ determines whether the claimant has

a medically-determinable severe impairment that would significantly limit the claimant's

physical or mental ability to do basic work activities, the ALJ must analyze the

claimant's medical records that are provided and any medical evidence resulting from

consultative examinations or medical expert evaluations that have been ordered.

§§ 404.1512,404.1527, 416.912, 416.927. When the record contains multiple medical

opinions, including those from Plaintiffs treating sources, consultative examiners, or

other sources that are consistent with each other, then the ALJ makes a determination
  Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 7 of 23 PageID# 148




based on that evidence. §§ 404.1527(c), 416.927(c). If, however, the medical opinions

are inconsistent internally with each other or other evidence, the ALJ must evaluate the

opinions and assign them respective weight to properly analyze the evidence involved.

§§ 404.1527(c)(2)-(6),(d), 416.927(c)(2H6),(d).

       Under the regulations, only an "acceptable medical source" may be considered a

treating source that offers an opinion entitled to controlling weight. SSR 06-3p.^
Acceptable medical sources include licensed physicians, licensed or certified

psychologists, and certain other specialists, depending on the claimed disability.

§§ 404.1513(a), 404.1527(a), 416.913(a), 416.927(a). The regulations also provide for

the consideration of opinions from "other sources," including nurse-practitioners,

physician's assistants, or therapists. SSR 06-03p; §§ 404.1527(f), 416.927(f).^
       Under the applicable regulations and case law, a treating source's opinion must be

given controlling weight if it is well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with other substantial evidence in

the record. §§ 404.1527(c)(2), 416.927(c)(2); Lewis v. Berryhill, 858 F.3d 858, 867(4th


^ Effective March 27,2017, the SSA rescinded SSR 96-2p and 06-3p, instead incorporating
some of the Rulings' policies into 20 C.F.R. §§ 404.1527(f), 416.927(f). 82 Fed. Reg. 5844-01,
at 5844-45, 5854-55 (Jan. 18, 2017). Plaintiff filed her claims on November 19, 2015, prior to
this regulation taking effect. (R. at 225.) The Agency does not have the power to engage in
retroactive rulemaking. Compare Bowen v. Georgetown Univ. Hosp.,488 U.S. 204,208(1988)
(requiring Congress to expressly convey the power to promulgate retroactive rules due to its
disfavored place in the law), with 42 U.S.C. § 405(a)(granting the Agency the general power to
make rules, but not granting retroactive rulemaking power). Because the regulation does not
have retroactive effect, SSR 06-03p applies to Plaintiffs claim.

^ The regulations detail that "other sources" include medical sources that are not considered
"acceptable medical sources" under 20 C.F.R. §§ 404.1527(f) and 416.927(f). The given
examples are a non-exhaustive list. SSR 06-03p.
  Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 8 of 23 PageID# 149




Cir. 2017); Craig, 76 F,3d at 590; SSR 96-2p. Further, the regulations do not require that

the ALJ accept opinions from a treating source in every situation, e.g., when the source

opines on the issue of whether the claimant is disabled for purposes of employment(an

issue reserved for the Commissioner), when the treating source's opinion is inconsistent

with other evidence, or when it is not otherwise well-supported. §§ 404.1527(c)(3)-(4),

(d), 416.927(c)(3)-(4),(d);.see Mastro v. Apfel, 270 F.3d 171, 178 (4th Cir. 2001)

("[T]he ALJ holds the discretion to give less weight to the testimony of a treating

physician in the face of persuasive contrary evidence."); see also Craig, 76 F.3d at 590

("[I]f a physician's opinion is not supported by clinical evidence or if it is inconsistent

with other substantial evidence, it should be accorded significantly less weight.").

       Courts generally should not disturb an ALJ's decision as to the weight afforded a

medical opinion absent some indication that the ALJ "dredged up 'specious

inconsistences.'" Dunn,607 F. App'x at 267 (citing Scivally v. Sullivan, 966 F.2d 1070,

1077(7th Cir. 1992)). Indeed, an ALJ's decision regarding weight afforded a medical

opinion should be left untouched unless the ALJ failed to give a sufficient reason for the

weight afforded. Id. In making her explanation, an ALJ must "build an accurate and

logical bridge from the evidence to [her] conclusion." Monroe v. Colvin, 826 F.3d 176,

189 (4th Cir. 2016)(quoting Clijford v. Apfel, 227 F.3d 863, 872(7th Cir. 2000)).

       The ALJ must consider the following when evaluating a treating source's opinion:

(1)the length of the treating source relationship and frequency of examination;(2)the

nature and extent of the treatment relationship;(3)supportability based upon the medical

record;(4)consistency between the opinion and the medical record;(5)any

                                              8
  Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 9 of 23 PageID# 150




specialization on the part of the treating source; and (6)any other relevant factors.

§§ 404.1527(c), 416.927(c). However, those same regulations specifically vest the

ALJ—not the treating source—^with the authority to determine whether a claimant is

disabled as that term is defined under the Act. §§ 404.1527(d)(1), 416.927(d)(1).

Although the regulations explicitly apply these enumerated factors only to treating

sources, those same factors may be applied in evaluating opinion evidence from "other

sources." SSR06-03p.

       On January 12, 2016, Plaintiff presented to her primary care physician. Dr.

Yambo,to establish treatment for back pain and knee pain. (R. at 497-501.) At

Plaintiffs January 21, 2016 appointment, PA-C Lawrence completed a "Disability

Impairment Questionnaire" on behalf of Dr. Yambo. (R. at 389-93.) PA-C Lawrence

indicated that Plaintiff suffered from constant, sharp pain and that her ongoing

impairments were expected to last at least twelve months(R. at 389-90.) PA-C

Lawrence further indicated that Plaintiff was to begin physical therapy on January 27,

2016. (R. at 390.) Finally, PA-C Lawrence reported that Plaintiff could perform a job

while seated for one hour and/or while standing for two hours in an eight-hour workday,

must avoid continuous sitting during an eight-hour workday, could not lift more than ten

pounds, and was likely to be absent from work as a result of her impairments more than

three times per month. (R. at 391, 393.)

       Dr. Yambo completed another physical examination of Plaintiff on July 15, 2016,

in which he indicated she was still suffering from back pain and left knee pain.(R. at

510.) Dr. Yambo noted that Plaintiffs pain "radiate[d] down [the] back of[her] leg to

                                             9
 Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 10 of 23 PageID# 151




[her] foot." (R. at 510.) Dr. Yambo further indicated that, although Plaintiff had begun

physical therapy, she left to go to the Dominican Republic and had just returned. (R. at

510.) Dr. Yambo indicated that Plaintiff denied any swelling, decreased range of motion,

fever, chills, or other symptoms. (R. at 510.) Dr. Yambo refilled Plaintiffs prescriptions

and advised Plaintiff to continue physical therapy. (R. at 511.)

       Plaintiff saw Dr. Yambo again on January 5, 2017, and Dr. Yambo reported

Plaintiff was receiving some relief from Flexeril. (R. at 514.) As a result. Dr. Yambo

prescribed Mobic and encouraged physical therapy. (R. at 515.) On January 30, 2017,

Dr. Yambo completed a second "Disability Impairment Questionnaire," indicating that

Plaintiff suffered from daily, sharp pain, could perform a job while seated for 3 hours

and/or while standing for 3 hours in an 8 hour workday, must avoid continuous sitting

during an 8 hour workday, could not lift more than 10 pounds, and was likely to be

absent from work as a result of her impairments more than three 3 times per month. (R.

at 523-24, 526.)

       The ALJ assigned Dr. Yambo's and PA-C Lawrence's medical opinions little

weight, reasoning that Dr. Yambo's and PA-C Lawrence's opinions are "inconsistent

with the medical evidence." (R. at 91.) The ALJ also noted that PA-C Lawrence is not

an acceptable medical source but that he nevertheless considered his opinion. (R. at 91.)

The ALJ's explanations are legally sufficient, and the ALJ did not err in discounting Dr.

Yambo's and PA-C Lawrence's treating opinions.

       The law requires that the ALJ's assignment of weight be sufficiently specific "to

make clear to any subsequent reviewers the weight the adjudicator gave to the ...

                                            10
 Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 11 of 23 PageID# 152




source's medical opinion and the reasons for that weight." SSR 96-2p (discussing

affording weight to the treating physician); see Gordon v. Schweiker, 725 F.2d 231,235

(4th Cir. 1984)(citing Myers v. Califano, 611 F.2d 980,983(4th Cir. 1980); Strawls v.

Califano, 596 F.2d 1209, 1213 (4th Cir. \919)\ Arnold v. Sec'y ofHealth Educ. &

Welfare, 567 F.2d 258, 259(4th Cir. 1977)). In this case, as mentioned, the ALJ stated

that Dr. Yambo's and PA-C Lawrence's opinions deserved limited weight because they

were inconsistent with the medical evidence. (R. at 91.) The ALJ's conclusion followed

a thorough discussion of both Dr. Yambo's and PA-C Lawrence's examinations. (R. at

91-92.) Therefore, the ALJ's explanations build the logical bridge necessary for this

Court to perform a meaningful review. See Monroe, 826 F.3d at 189.

       Substantial evidence also supports the ALJ's assignment of limited weight to Dr.

Yambo's and PA-C Lawrence's opinions. The weight of the objective evidence reflects

that Plaintiff is capable of performing a limited range of light work. (R. at 89-92.) As

mentioned by the ALJ, Plaintiff is able to care for herself—^preparing meals, doing light

chores, driving, and traveling. (R. at 90, 435-41,442-45.) The ALJ found that

Plaintiffs ability to maintain such a routine and schedule belie opinions that her

concentration and attention are greatly affected. (R. at 91.)

       In addition, Plaintiffs treatment plans routinely involved prescription and over the

counter medications, steroid injections, as well as physical therapy, all of which

constitute conservative treatment measures. (R. at 89-92.) Furthermore, no provider

ever advised Plaintiff to seek more aggressive treatment. (R. at 380-84,450-96,497-

521, 527.) Generally, Plaintiffs evaluations were "largely normal, with Plaintiff

                                             11
 Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 12 of 23 PageID# 153




typically failing to display diminished strength, sensation, or reflexes in any area, and

clinicians declining to describe significant abnormalities in [Plaintiffs] gait." (R. at 90,

381, 383, 435-41, 451-53, 459, 464,486, 495, 511, 515, 517, 520.) If a claimant

requires only conservative treatment, an ALJ is reasonable in holding that the alleged

disability lacks the seriousness that the claimant alleges. Dunn,607 F. App'x at 274-75.

Thus, given Plaintiffs conservative course of treatment, the ALJ could reasonably infer

that Plaintiffs impairments were not as severe as either she or Dr. Yambo and PA-C

Lawrence endorsed. See id.


       When taken as a whole. Plaintiffs treatment record is consistent with the less

restrictive findings that the ALJ described in her RFC,permitting Plaintiff to perform

light work. This Court reminds Plaintiff that "[a]n administrative decision is not subject

to reversal merely because substantial evidence would have supported an opposite

decision." Id. at 274. Substantial evidence in Plaintiffs treatment record therefore

supports the ALJ's assignment of limited weight to Dr. Yambo's and PA-C Lawrence's

opinions.

       In sum,the ALJ provided sufficient explanations for discounting Dr. Yambo's and

PA-C Lawrence's treating opinions. Accordingly, the Court finds that the ALJ did not

err in discounting Dr. Yambo's and PA-C Lawrence's opinions.

B. The ALJ provided sufficient reasons for affording Plaintiffs subjective
complaints little weight.

       Plaintiff argues that the ALJ erred in failing to properly evaluate Plaintiffs

subjective complaints. (PL's Mem. at 14-18.) Specifically, Plaintiff argues that she


                                              12
 Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 13 of 23 PageID# 154




"'was entitled to rely exclusively on subjective evidence' to prove that her 'pain [was] so

continuous and/or severe that it prevent[ed her] from working a full eight hour day." {Id.

at 16 (quoting Mines v. Barnhart, 453 F.3d 559, 565 (4th Cir. 2006)).) Defendant

responds that the ALJ's rationale for his evaluation ofPlaintiffs subjective complaints is

explained and supported by substantial evidence. (Def.'s Mem. at 22-25.)

       After step three of the ALJ's sequential analysis, but before deciding whether a

claimant can perform past relevant work at step four, the ALJ must determine the

claimant's RFC. 20 C.F.R. §§ 404.1520(e)-(f), 404.1545(a)(1). The RFC must

incorporate impairments supported by the objective medical evidence in the record and

those impairments that are based on the claimant's consistent complaints. As of March

28, 2016, the ALJ must follow a revised two-step analysis in reviewing a claimant's

subjective complaints. 20 C.F.R. §§ 404.1529(a); SSR 16-3p, 2016 WL 1119029(Mar.

16, 2016);     also SSR 16-3p, 2017 WL 5180304(Oct. 25, 2017)(correcting

terminology relating to applicable date); SSR 16-3p, 2016 WL 1237954(Mar. 24, 2016)

(correcting effective date to March 28, 2016). The first step requires the ALJ to

determine whether there is an underlying medically determinable physical or mental

impairment or impairments that reasonably could produce the individual's pain or other

related symptoms. SSR 16-3p, 2016 WL 1119029, at *3. If the underlying impairment

reasonably could be expected to produce the individual's pain, then the second part ofthe

analysis requires the ALJ to evaluate a claimant's "symptoms such as pain and determine

the extent to which an individual's symptoms limit his or her ability to perform work

related activities." Id. at *4. The ALJ's step-two evaluation must first consider the

                                             13
 Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 14 of 23 PageID# 155




consistency between a claimant's statements and the objective medical evidence. Id.

at *5. Unless the ALJ can determine that a claimant qualifies as disabled based solely on

objective medical evidence, the ALJ must also consider other sources of evidence to

determine consistency, including "statements from the [claimant], medical sources, and

other sources that might have information about the [claimant's] symptoms." Id. at *5-7.

Based on the degree of consistency between a claimant's statements and the evidence of

record, the ALJ should find either a higher or lower likelihood that the claimant can

perform work-related activities. Id. at *8.

       Furthermore, it is well-established that Plaintiffs subjective allegations of pain are

not, alone, conclusive evidence that Plaintiff qualifies as disabled. Mickles v. Shalala, 29

F.3d 918, 919(4th Cir. 1994). The Fourth Circuit has determined that "subjective claims

of pain must be supported by objective medical evidence showing the existence of a

medical impairment which could reasonably be expected to produce the actual pain, in

the amount and degree, alleged by the claimant." Craig, 76 F.3d at 591.

       Here, the ALJ found that Plaintiffs medically determinable impairments could

reasonably be expected to cause her alleged symptoms, but that Plaintiffs statements

regarding the intensity, persistence, and limiting effects ofthose symptoms are not

entirely consistent with the medical evidence and other evidence of record. (R. at 89-

90.) Accordingly, the ALJ found that Plaintiffs alleged impairments "do cause some

symptoms," but the "symptoms are not as severe or as limiting as she claims." (R. at 90.)

Before conducting the Craig analysis, the ALJ outlined Plaintiffs subjective complaints,

including that her lower back and knee pain prevents her from maintaining full-time

                                              14
 Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 15 of 23 PageID# 156




employment. (R. at 89, 111.) The ALJ also acknowledged Plaintiffs statements that she

can lift only ten to twenty pounds—for short periods oftime—and must lie down much

of the day. (R. at 89, 112.) Plaintiff admitted, however, that she is able to care for her

personal needs in most respects, is able to go up and down stairs, and can stand and walk

for one hour. (R. at 89, 111-12.)

       The ALJ found the intensity, persistence, and limiting effects of Plaintiffs

symptoms "not entirely consistent with the medical evidence and other evidence in the

record." (R. at 89-90.) In support ofthis finding, the ALJ observed that, although

Plaintiffs impairments do cause some symptoms, no provider had advised her to seek

more aggressive treatment to manage her symptoms. (R. at 90, 380-84,450-496,497-

521, 527.) The ALJ also found that her ability to perform such a variety of daily tasks—

including caring for her personal needs in most respects, preparing meals, completing

chores, driving, and traveling to and from the Dominican Republic—suggested her

symptoms were not as severe as Plaintiff claimed. (R. at 90, 112-13, 254-61,435-41,

442^5.)

       After reciting the objective medical evidence and subjective statements, as well as

assessing the medical opinions, the ALJ concluded that Plaintiff typically exhibited a gait

free of significant abnormalities and failed to demonstrate diminished strength, sensation,

or reflexes in any area despite some "tenderness and a limited range of motion in her left

knee and lumbar region at times." (R. at 90, 381, 383, 451-53, 459, 464,486, 495, 511,

515, 517, 520.) Consequently, the ALJ found that the light exertional level properly

accounted for Plaintiffs knee- and back-related limitations. (R. at 92.)

                                             15
 Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 16 of 23 PageID# 157




       The Court finds the ALJ's analysis of Plaintiffs subjective complaints of pain

legally sufficient because the ALJ relied on the objective medical evidence, subjective

statements, and medical opinions to discredit the intensity, persistence, and limiting

effects ofPlaintiffs pain. The ALJ not only provided a narrative explanation of

Plaintiffs medical records and relied on those records to show that Plaintiff could

perform light work,{see R. at 90 (relying on Plaintiffs gait and strength to discredit the .

severity and limiting effects of Plaintiffs knee and back pain)), but also considered

whether other evidence in the record supported or undermined Plaintiffs complaints of

pain, see § 404.1529(c)(3)(i)-(vii)(listing other types of evidence that the Commissioner

should consider when analyzing a claimant's subjective complaints, including: activities

of daily living; location, duration, frequency and intensity of the pain; precipitating and

aggravating factors; type, dosage, effectiveness and side effects of any medications; other

treatments received; other measures used to alleviate symptoms; and, other relevant

factors). The ALJ discussed Plaintiffs testimony about driving to Wal-Mart and the

grocery store, as well as cooking and vacuuming, and her travel to and from the

Dominican Republic, and the ALJ contrasted these statements with Plaintiffs complaints

that she was unable to maintain work or complete many routine daily tasks. (R. at 90,

112-13, 254-61, 435-41,442-45.)

       Furthermore, the ALJ outlined inconsistencies between Plaintiffs statements and

the objective medical evidence. (R. at 90.) Although Plaintiff has received treatment for

her impairments, the ALJ explained that her care has been conservative, consisting of

medications, steroid injections, and physical therapy. (R. at 90, 450-496.) As

                                             16
 Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 17 of 23 PageID# 158




mentioned, the ALJ further detailed that "no provider has advised her to seek more

aggressive treatment to help manage her symptoms." (R. at 90, 380-84,450-496,497-

521, 527.) Based on this evidence and other evidence of record, the ALJ concluded that

Plaintiff lacked sufficient support for her statements regarding her inability to complete

many routine tasks. (R. at 90.)

       Ultimately, the ALJ provided a detailed, narrative explanation of the

inconsistencies between Plaintiffs statements regarding the intensity, persistence, and

limiting effects of her symptoms and the evidence of record. Importantly, the ALJ cited

to evidence in the record and fairly considered contrary findings, explaining why the

overall record favored his conclusions. The Court's own review of the record finds

substantial evidence to support the ALJ's reasoning. Accordingly, the ALJ did not err in

affording Plaintiffs subjective complaints little weight.

C. The ALJ did not err by failing to conduct a narrative discussion explaining how
the evidence supports each of his functional capacity conclusions on a function-by-
function basis.


       Plaintiff argues that the ALJ erred in failing to conduct a function-by-function

analysis in determining Plaintiffs RFC. (PL's Mem. at 18-21.) Specifically, Plaintiff

contends that the ALJ should have conducted a narrative discussion, explaining how the

evidence supports each of his conclusions about Plaintiffs RFC. {Id. at 21.) Defendant

responds that substantial evidence supports the ALJ's RFC assessment. (Def.'s Mem. at

25-28.)

       As previously mentioned, after step three ofthe analysis, but before deciding

whether a claimant can perform past relevant work at step four, the ALJ must determine
                                             17
 Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 18 of 23 PageID# 159




the claimant's RFC. 20 C.F.R. §§ 404.1520(e)-(f), 404.1545(a)(1). In analyzing a

claimant's abilities, an ALJ must first assess the nature and extent of the claimant's

physical and mental limitations and then determine the claimant's RFC for work activity

on a regular and continuing basis. § 404.1545(b). Generally, the claimant bears the

responsibility to provide the evidence that the ALJ utilizes in making his RFC

determination; however, before making a determination that a claimant is not disabled,

the ALJ must develop the claimant's complete medical history, including scheduling

consultative examinations if necessary. § 404.1545(a)(3). The RFC must incorporate

impairments supported by the objective medical evidence in the record, as well as those

impairments that are based on the claimant's credible complaints. Carter v. Astrue, No.

3:10CV510, 2011 WL 2688975, at *3(E.D. Va. June 23, 2011); accord §§ 404.1545(e),

416.945(e).

       The ALJ must conduct a function-by-function analysis in assessing a claimant's

RFC. Mascio, 780 F.3d at 635-36. Only after the function-by-function analysis can the

ALJ express the claimant's RFC in terms of the exertional levels of work—sedentary,

light, medium, heavy and very heavy. Id. at 636 (citing SSR 96-8p). The assessment

must include a narrative discussion of how the evidence supports each conclusion, citing

specific medical facts and non-medical evidence, including daily activities and

observations. SSR96-8p.

       In Mascio, the Fourth Circuit declined to adopt a per se rule requiring remand

when the ALJ failed to perfonn an explicit function-by-function analysis. Mascio, 780

F.3d at 636. Indeed, in light of Mascio, multiple district courts have found that, in the

                                             18
 Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 19 of 23 PageID# 160




absence of an explicit function-by-function analysis, the reviewing court must assess

whether the ALJ's RFC analysis considered the relevant function, whether his decision

provides a sufficient basis to review his conclusions and, ultimately, whether that

decision is supported by substantial evidence in the record." Ashby v. Colvin, No. 2:14-

674, 2015 WL 1481625, at *3(S.D.W. Va. Mar. 31, 2015)(holding that the ALJ did not

conduct explicit function-by-function analysis of claimant's physical abilities, but

sufficient evidence existed showing that the ALJ analyzed the relevant function); see also

Scruggs V. Colvin, No. 3:14-cv-00466-MOC, 2015 WL 2250890, at *4(W.D.N.C. May

13, 2015)(requiring remand because the ALJ's decision did not address claimant's

ability to complete tasks for a full workday); Carver v. Colvin, No. 1:13CV13, 2015 WL

4077466, at *10(M.D.N.C. July 6, 2015)(recommending remand because the ALJ

neglected to assess claimant's ability to walk or stand for a full workday).

       However,the Fourth Circuit held in Mascio that "remand may be appropriate ...

where an ALJ fails to assess a claimant's capacity to perform relevant functions, despite

contradictory evidence in the record, or where other inadequacies in the ALJ's analysis

frustrate meaningful review." 780 F.3d at 636. The Fourth Circuit remanded in Masico,

because the ALJ's opinion did not contain the analysis needed for a meaningful review.

Id. at 636-37. In particular, the Fourth Circuit pointed out that the ALJ did not discuss

the claimant's ability to perform certain functions for a full workday. Id. at 637. This

lack of explanation was especially troubling given that the record contained conflicting

evidence as to the claimant's RFC. Id. The Fourth Circuit ordered a remand, because it

"[was] left to guess about how the ALJ arrived at her conclusion on Mascio's ability to

                                             19
 Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 20 of 23 PageID# 161




perform relevant functions and indeed, remain uncertain as to what the ALJ intended."

Id.


       Here, the ALJ stated that Plaintiff had the RFC to perform light work, as

mentioned above. (R. at 89.) Specifically, the ALJ explained that "the pain and other

symptoms associated with [Plaintiffs] knee impairment limited her to work at the light

exertional level and affect her ability to perform postural tasks." (R. at 90.) The ALJ

further noted that Plaintiffs lower back pain contributes to her postural and exertional

limitations. (R. at 90.) However, the ALJ refuted the degree of limitation and severity

alleged by Plaintiff, finding that Plaintiff was not as limited as she claimed. (R. at 90.)

       To support this conclusion, the ALJ relied on objective medical records showing

that Plaintiffs examinations largely revealed normal strength, sensation, and reflexes, as

well as a normal gait. (R. at 90.) The ALJ cited to medical evaluations that "suggest[]

that she should be able to stand and walk six hours in an eight-hour workday and sit six

or more hours in an eight-hour workday." (R. at 91.) The ALJ further cited to a

disability impairment questionnaire completed by one ofPlaintiffs treating physicians,

which indicated Plaintiff could sit for one hour in an eight-hour workday, stand and walk

for two hours, lift and carry ten pounds occasionally and five pounds frequently, and can

frequently use her hands and fingers for fine manipulation, as well as grasp, turn, and

twist objects. (R. at 91.) The ALJ also noted that the record does not indicate that




                                             20
 Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 21 of 23 PageID# 162




Plaintiff has any manipulative limitations,^ (R. at 91-92.) Finally, the ALJ explained

that another treating physician's opinion supported a finding that Plaintiff had the RFC to

perform light work because he determined that Plaintiff"has moderate limitations in

squatting, kneeling, walking, and standing for a long period oftime due to her left knee

pain, but she has no limitations in bending, lifting, carrying, or pushing." (R. at 92.)

       The ALJ's explanation and corresponding restrictions in the RFC fit squarely

within the parameters of Mascio. Unlike the ALJ in Mascio, the ALJ here addressed why

Plaintiffs pain and symptoms did not cause more disabling limitations, citing to specific

evidence in the record to support his conclusions.(R. at 90-92); 780 F.3d at 637-38. The

ALJ addressed why Plaintiffs impairments—her lower back pain and left knee pain—

resulted in a finding that she could perform light work, despite the fact that Plaintiff does

have "severe physical impairments that do cause some exertional and postural

limitations," which provided a logical bridge between evidence of record and Plaintiffs

RFC. (R. at 89-92.) From the ALJ's explanation, the Court can garner that, in the ALJ's

estimation. Plaintiffs severe physical impairments still permitted her to perform light

work, which allows for meaningful review. (R. at 25.) Thus, the ALJ did not err as a

matter of law.


       Moreover, substantial evidence supports the ALJ's findings. (R. at 89-92.) The

ALJ found that Plaintiffs subjective complaints held water, explaining that her pain




^ Furthermore, the ALJ considered this physician's opinion despite the fact that the physician is a
"physician's assistant" and "not an acceptable medical source," further demonstrating how
thorough the ALJ's review was of the record evidence. (R. at 91.)
                                                21
 Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 22 of 23 PageID# 163




"likely prevents her from performing heavy work activities." (R. at 91.) However,the

ALJ further explained that, as Plaintiff"typically demonstrates good strength in all areas,

... she is capable of performing the lifting and carrying required for light work." (R. at

91, 112, 119, 435-36.) Plaintiffs own testimony further exhibited her capacity to

perform light tasks, such as showering, preparing meals, driving, grocery shopping,

traveling to the Dominican Republic, and completing household chores. (R. at 91, 113-

14.) The ALJ noted that "these activities all require her to attain a variety of postures,

suggesting that she should be able to climb, balance, stoop, kneel, crouch, and crawl at

least frequently." (R. at 91.) The objective medical evidence also indicated that Plaintiff

was able to maintain attention and concentration, as Plaintiffs treatment providers

recorded that she was able to complete the aforementioned tasks, implying "she will not

need to take unscheduled breaks or have frequent absences from work due to her physical

impairments." (R. at 91, 112, 119, 435-41,442-45.)

       Ultimately, the ALJ adequately accounted for Plaintiffs exertional and postural

limitations in formulating Plaintiffs RFC and sufficiently explained his conclusions,

citing to objective medical evidence from the record and Plaintiffs own testimony.

Substantial evidence review does not permit the Court to reweigh the evidence.

Hancock,667 F.3d at 472(quoting Johnson,434 F.3d at 653). Instead, the Court must

uphold the ALJ's findings when, as here, the ALJ offers a sufficient explanation and

substantial evidence supports the limitations endorsed by the ALJ. Id. Accordingly, the

ALJ did not err.




                                             22
 Case 3:19-cv-00465-HEH Document 19 Filed 05/26/20 Page 23 of 23 PageID# 164




                                 IV.   CONCLUSION


        For the reasons set forth above, Plaintiffs Motion for Summary Judgment will be

denied(ECF No. 14), Defendant's Motion for Summary Judgment will be granted(ECF

No. 17), and the final decision ofthe Commissioner will be affirmed.

        An appropriate Order will accompany this Memorandum Opinion.


                                                Henry E. Hudson
                                                Senior United States District Judge

Date:         2a^z6zo
Richmond, Virginia
    nond/Virgima




                                           23
